 BURKART FOAM351Burkart Foam,Inc.andDistrict 111, Lodge' 10'76;,InternationalAssociation of _ Machinists andAerospaceWorkers,AFL-CIO. Case 14-CA-1799526 March 1987DECISION AND ORDERBY MEMBERSJOHANSEN,BABSON, ANDSTEPHENSOn 1 April 1986 Administrative Law Judge Ber-nard (ties issuedthe attacheddecision.'The Re-spondent filed exceptions and a supporting brief, 2and the General Counsel filed an answering brief.3The National LaborRelations Boardhas delegat-ed its authority in this proceeding to a three-member panel.The Board ' has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,4 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended' Order of the administrative lawjudge and orders that the Respondent, BurkartFoam,, Inc., Cairo, Illinois, its' officers, agents, sue-cessors, and assigns, shall take the action set forthin the Order.1The judge issued an erratumto his decision on 15 April 1986.sThe Respondenthas requested oral argument.The requestis deniedas therecord,exceptions,and briefsadequatelypresent the issues and thepositionsof theparties.'The General Counsel fileda motionto strike certain portions of theRespondent's supportingbrief.In view'of our dispositionof this case, wefind it unnecessary to pass onthe General Counsel's motion.4We note that no exceptions, were filed to thejudge's useof 25 Febru-ary 1985 as the date the economic strike' convertedinto an unfair laborpractice strike.KeltnerW. Locke, Esq.,for the General Counsel.Donald E.' Egan, Esq. (Katten,Muchin,Zavis,Pearl &Galler),of Chicago,Illinois, for the Respondent.Harold P. Lorenz,of Bridgeton, .Missouri, for the Charg-ing Party.DECISIONBERNARDRIES,AdministrativeLaw Judge. Thismatter was tried in St. Louis, Missouri, on 17 September1985, on a charge filed on ' 7 June 1985 and a complaintissued on 24 July 1985. The complaintalleges that Re-spondent has violated Section 8(a)(5) of the Act: (1)sinceabout 20 February 1985, by refusing to reduce towriting a full and completeagreementthat it hadreached with the Charging Party, and (2) since about thesame date,by refusing to provide the Charging Partywith certain information requested at that time. Thecomplaintalso assertsthat,a strike among Respondent'semployees that began on 5 September 1984 was pro-longed by the alleged unfair labor practices.Briefswere filed by the General Counsel and Re-spondent on 5 November 1985.1 My consideration of theentire record, the briefs, and the demeanor of the partiesleads me to the following conclusions.I.THE FACTSRespondent and the Charging Party have engaged incollective bargaining for a number of years, covering aunit now consisting of nearly 500 production and mainte-nance employees. Their -last 3-year bargainingagreementexpired on 4 September 1984. Negotiations for a newagreement began in August 1984, and a total of six ses-sions were held, the last two began on 1 and 4 Septem-ber, in the presence of a mediator from the Federal Me-diation and Conciliation Service.The chief spokesman for the union negotiatorsthroughout the bargaining was David M. Garner, the di-recting business representative of District 111. Present atall sessionsforRespondent was its personnel manager,Lawrence A. Davis; although Davis had been the recog-nized chief spokesman for Respondent in the 1981 nego-tiations, JohnW. Noble Jr., a Chicago attorney, testifiedthat in 1984 he had been appointed by Respondent tohead its 1984 negotiatingteam.Noble further testified,without contradiction, that ' at the first session he toldGarner that Respondent's division head had given Noble"complete authority to negotiate the contract."On 1 September, Respondent gave the Union a nearlycomplete written proposal, except for the final version ofthewage appendix that was given to the ' Union on 4September. On the latter day, Respondentmade a lasteconomic offer of a 10-per6ent decrease in the first year,a "recouping" of half of'the decrease in the second year,and a 7-1/2-percent increase in the third year. It alsoprovided some new language' about combining ,jobs, andrevisionof some old language. Personnel ManagerDavis, an unreliable witness, testified, when called by theGeneral Counsel as an adverse witness, that Respondenthad made "no offer" to the Union either on I or 4 Sep-tember, and that Noble had simply told the Union thatthe company negotiators were there"to listen."Laterthat day, however, in his second appearance as Respond-ent'switness,Davis not only conceded that the Compa-ny had made a "complete offer for a labor agreement" asof 4 September ("as faras I know, yes"),,but also that heknew that the Union was going to take the proposal toitsmembership for a ratification vote that same day.2The membership rejected the offer and went on strikeat 12:01 a.m. on 5 September.The next negotiating meeting was called by the media-tor on 31 October. When he asked if either party had1By letter of6 November, Respondent requested an opportunity tofile areply brief, whichrequest was opposed by the General Counsel andthe ChargingPartyand denied by my order denying request filed 18 No-vember 1985.2TheUnion's two verycredible witnesses, Garner andLocal LodgePresident GwendolynAgnew,both testifiedto the effect thatNoble hadsaid, as Garner putit,"We hadtheir proposal and to take it back to themembership."283 NLRB No. 58 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDchanged position, Noble stated that "the Company hadnot changed its position from the September 4th offer."Garner responded that "the Union's position hadchanged in one respect," that "upon the settlement of thestrikewe would want the Company to lay off all em-ployees and to recall by seniority." Noble replied that"that was not going to happen."3On 7 February 1985 the strike was still on and the me-diator called the parties togetheragain.The Union madesome new proposals, which the Company rejected.Noble said that "the Union had not given the Companyany reason to change its offer . . . and that the offermade on September 4th, 1984, was not going to bechanged one iota."The-union membershipmet againon 10 February, andagain voted down Respondent's 4 September offer. How-ever, soon thereafter, a circulated petition came toGarner, asking the Union to "accept the contract andcall off the strike," and the grand lodge representativefor the area thereafter received written authorizationfrom a union general vice president in Washington to"sign. . . the company's best and final offer."On 19 February 1985 a decertification petition wasfiled with the Regional Office.On 20 February 1985, Garner and two other union rep-resentativeswent to Davis' office. Although Garnerthought that the first thing he did was to hand Davis aletter,dated20February, stating, inter alia, that"[e]ffective immediately," the Union "unconditionally ac-cepts Burkart Foam, Inc.'s, final offer," apparently, judg-ing from Davis' markings on the letter, Garner did notdo so until the end of the meeting, about an hour later.Davis nonetheless agreed that Garner opened the meet-ing by saying that "the Union had accepted the contractunconditionally as it was at the end of the last meeting inFebruary."Garner,had brought with him two clean copies of acomplete contract that he had prepared, and he askedDavis to check over the drafts to' see if they correspond-ed to Respondent's own understanding of its final offer.With Davis going over his own notes, they found 11 pas-sagesin the 37-page"agreementinwhich Garner's draftdid not dovetail with'Davis' version of the offer. Garnerthereupon changed his draft in accordance with Davis'understanding of the discrepancies, and they both ini-tialed each modification on Garner's draft. The processtook an hour or so.4When Garner ' asked Davis (who would have signedthe agreement had'it been signed; he had been the solecompany signatory to the preceding agreement) to exe-cute the agreement, Davis said that "he would have toget with Mr. Noble on arranging a'date for thesigningof the contract." Davis' account was essentially thesame:"I was not going to, sign the contract without Mr.Noble being there." Garner was left with the impressionthat "Davis was going to contact Noble to arrange adate on which to sign it."'Agnew thought that this exchange occurred at the next meeting4Working from a draft contract, which Respondent itself had pre-pared after the 4 September meeting, Davis made two changes in thatdraft,which, brought Garner's draft and Respondent's draft into exactcorrespondence, according to DavisAnother part of the letter Garner handed to Davisbefore he departed stated, "The employees will return towork on Thursday, February 21, 1985. Those not put towork will be on a preferential recall list." The remainderof the letter requested certain information, a subject thatwillbe discussed in more detail below. On leaving,Garner told Davis, according to the uncontroverted tes-timony of the latter, that he was going to have his secre-tary prepare on her word processor a completed con-tract in accordance with the changes they had made.Garner heard nothing more from Davis, and calledhim on "two or three occasions between February 20thand February 27th, trying to get from him some sense ofwhen people would be returned to work and when wewould be signing the agreement."5 On 27 February,Garner wrote Davisremindinghim of the Union's 20February acceptance of the Company's offer and its ex-pressed desire to sign a bargainingagreement.He wenton: "At that time you declined, stating that you neededto seek advice from the Company's attorney, and in sub-sequent phone conversations; including one this morning;you continued to decline signing the agreement."6Garner reiterated the Union's desire tosign-that agree-ment and, among other things, said "Also, we wish toreitterate [sic] the availability andwillingness of ourmembership to return to work."Noble was in the hospital on 20 February, and heardabout the Union's acceptanceat somebrief, but unidenti-fied, time thereafter.AfterDavis forwarded to him acopy of Garner's 27 February letter, Noble wrote alengthy letter to Garner on 6 March, referring to boththe Union's 20 and 27 February letters. Noble said, interalia, that hewas, asthe Union knew, the "sole spokes-man" for Respondent; that, based on the membership'stwo rejections of "what you refer to as the Company's`best and final offer"' and "the '80 percent of workingemployees who support a decertification proceeding,"Respondent"maintain[ed] a good faith doubt that Lodge1076 is the representative of its employees" and believedthat question "best left to' a resolution by the NationalLabor Relations Board"; that his reading of the Union'sconstitution and bylaws "suggests" that membership rati-ficationwas necessary to commit the employees to a"new, 3-year agreement" (Noble asked Garner for clari-fication of this point); and that, in response to Garner'spurported "request, [for] notification concerning the pro-cedure by which unconditional application may be madeby nonworking employees to return to work," Respond-ent had provided and would continue to provide strikersthe opportunity to return where vacancies existed.On 18 March Garner wrote Noble, declaring, amongother things, that "this Union was within its rights in ac-5Davis agreed with the first part, but did not mention the second.6Garner testified that these words did not accurately reflect the toneof his earlier conversations with Davis. He explained that he gave a gen-eral outline of the letter to his secretary over long-distance telephonewhile he was in Washington (the signature on the 27 February letter isclearly not Garner's) and that she failed to properly portray Davis' initialreaction.Davis himself implicitly confirmed that he had said nothing toGarner on 20 February about needing to "seek advice" from Noble; asshown above, be testified that he merely said thatt'he "was not going tosign the contract without Mr. Noble being there " BURKART FOAMcepting the Company's best and final offer ..."; that, inwriting in his 27 February letter about employees return-ing to work, Garner was simply attempting to have theCompany put in writing Davis' statement to him on 20February that the strikers could not all return on 21 Feb-ruary and that "he would call them in as needed"; andthat (quoting Noble) while the issue of whether Re-spondent entertained a "good-faith" doubt of majoritystatuswas"best left up to the National LaborRelationsBoard," "[i]n the meantime, you are under obligation toexecute the already agreed upon collective-bargainingagreement," and the Union awaited Respondent's sugges-tion of a time and place for that transaction.II.THE REFUSAL TO SIGN THE AGREEMENTA. Davis Had No Authority to Bind RespondentSection 8(d) of the Act specifically defines the duty"to bargain collectively" to include "the execution of awritten contract incorporating any agreement reached ifrequested by either party." On brief, Respondent ad-vances five separately stated arguments to explain whythe section does not apply to Respondent in this case.The claim that "Davis had no authority to bind theRespondent"missesthe point. The testimony clearlyshows that by 4 September 1984 Respondent had made acomplete contract offer to the Union, one which Noblehimself reaffirmed and saw no reason to "change .. ,one iota" at subsequentmeetingson 31 October 1984 and7 February 1985. On 20 February, the Union was quitewilling to accept what it thought was Respondent'soffer, and when it learned from Davis that it had misun-derstood the offer in certain respects, it was still pre-pared to, and did, accept Respondent's offer as clarified.In so clarifying, Davis was not, as Respondent asserts onbrief, "negotiating." He was simply an expert witness tothe negotiations who understood the terms of Respond-ent's offer and was making them available to the Union;nowhere in Noble's testimony or elsewhere does he chal-lenge the accuracy of Davis' understanding, as expressedon 20 February, of the terms offered by Noble duringthe bargaining.Because there is in fact no question as to what termsconstituted the Respondent's final offer; because there isno question that Respondent never changed that offerand in fact twice reaffirmed it; and because there, is noquestion that Respondent became aware of the Union'sacceptance of the offer at the time that Garner notifiedDavis, Respondent became obligated to abide by thatagreement and, by^ vitue of Section 8(d), to execute awritten contract incorporating the terms of that offer asreasonably promptly as possible.'7 InPepsi-Cola Bottling Co.,251 NLRB 187, 189 (1980), the Board heldthat an olTer remains viable and subject to acceptance "unless expresslywithdrawn prior to such acceptance,or defeasedby an eventupon whichthe offer was expressly made contingent at a time prior to acceptance,"In enforcing the decision,Pepsi-Cola Bottling Co. vNLRB,659 F.2d 87,89-90 (8th Cir. 1981), the court approved a similar formulation with theadditions of (1) the requirement of acceptance being made "within a rea-sonable time" and (2) the absence of "intervening circumstances whichmake it unfair to hold the offeror to his bargain." The Board has adoptedthe "reasonable time"consideration,Crown Cork & Seal Co.,268 NLRB1089(1984), but there is no basis here for concluding that an unreason-353B. No Binding Agreement was ReachedBetween theParties on February 20, 1985Noble testified to a melange of what he referred to as"open issues" which precluded the possibility of agree-ment being reached on 20 February. The nature of thearguments as to each such issue is not uniform.1.Reinstatement of strikersNoble testified that the Unionmade a "new proposal""which had not been taken off the table" when, on 31October, Garner stated that "[T]he Union's position hadchanged in one respect, and only one respect, and thatwas since the Company had hired replacement employ-ees, that upon the settlement of the strike we wouldwant the Company to lay off all employees and to recallby seniority." Assuming arguendo that this was intendedto be a modification of the, Union's proposals (although,in the position of the Union, one can hardly suppose thatthe Union had any great expectations about its prospectsof success), it makes no difference. For one thing, Nobleimmediately rejected the notion, saying that "that wasnot goingto happen." The dispositive point is, however,that the Respondent did not modify its contract offerthroughout the material period, and the Union had aright to accept it on 20 February, abandoning, if itwished, any "new proposals" of its own.8 On brief, Re-spondentargues,"The contention that the ChargingPartyaccepted the Respondent's last offercould not con-stitute a withdrawal or resolution of this, issue." (Empha-sis inoriginal.)One wonders why not; acceptance of theRespondent's "last offer" presumably constituted a with-drawal or resolution of many proposals of its own thatthe Union had advanced.92.Absenteeism clauseAt the hearing, Noble stated:There was also, as I looked over [the draft con-tractmutually corrected by Garner and Davis], agreat inconsistency between the language of I thinkSection 34, which relates to absenteeism, and Sec-tion 9.10 of the contract, which makes mention ofunexcused absences. I say that because all throughnegotiations I toldMr. Garner that there was nosuch thing as unexcused absences that did not go onable amount of time had elapsed before the Union's acceptance As dis-cussed, on 7 February 1985, only 13 days before the Union capitulated,Respondent reaffirmed that its offer was still on the table and would notbe changed "one iota."8 Shawn's Launch Service,261 NLRB 836, 839 (1982) (even if union'sinquiry amounted to "counterproposal," it does not amount to rejectionof employer's offer, whichwas never withdrawn).9 The fact is that the Union clearly was not making a "new proposal"in this and subsequent references to reinstating the sinkers.Garner obvi-ously was simply attempting to promote an idea to take place "upon thesettlement of the stike," which was "never intended to be a contractualprovision,"Georgia Kraft Co v. NLRB,696 F 2d 931, 934 (11th Cir.1983), enfg 258 NLRB_ 908 (1981). It might be emphasized that in his 6March letter, Noble construed the Union's request for striker reinstate-ment as merely a "request [for] notification concerning the procedure bywhich application may be made by nonworking employees to return towork." 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe employee's absenteeism record,and there is stilla reference to unexcused absences there.The Charging Party's corrected draft contract recitesin article 9' ("Overtime") that when employees are sched-uled for -a sixth day of overtime,absenceson that day"without a reasonable excuse will be counted as an unex-cused absence and will be handled in accordance withArticle 34 of this Agreement ...." Article 34 ("Absen-teeism") of the Union's corrected draft, while making noreference to the term "unexcused absence," does refer toabsences for illness of 3 days or more, which require a"doctor'sexcuse" and clearly preclude disciplinaryaction if such "excuses" are precluded; the granting oftime off for "serious reasons" where "reasonable advancenotice" is given; and the concept of an "approved leaveof absence," which exempts an employee from reportinghis absence from work on a daily basis. Thus, thereplainly are 'circumstances in which an employee sched-uled for a sixth day of overtime in a week may be effec-tively "excused" or not, and if not, his case will be sub-ject to the "progressive discipline for absenteeism" setout in article 34.10More importantly, the record shows that the completewritten company proposal made to the Union on 1 Sep-tember and unchanged (except for wages) on 4 Septem-ber contained precisely the same alleged inconsistency asappeared in'the Union's final draft: the use of the term"unexcused absence" in `article 9.10 and the omission ofany such term in article 34. If, as he testified, Noble didsay to Garner "all through'negotiations. . . that therewas no such "thing as unexcused absences that did' not goon the employee's absenteeismrecord," Noble, who waspresumably closely conversant with the terms being of-fered by Respondent, evidently did not understand thatany"great inconsistency" existed, since he sought tochange the terms neither on 1 September, 4 September,31 October, or 7 February. Indeed, as I read article 34, itis not at all inconsistent with the notion that "there wasno such, thing as unexcused absences that did not go onthe employee'sabsenteeism record."Respondent con-sciously set the term; there is no facially fatal inconsist-ency between them; and the Union accepted them. Thematter need not -be pursued further than that.3.Effective dates of the agreementThe expired contract term had been 5 September1981-5 September 1984. The Respondent's 1 September1984 offer proposed a 5 September 1984-5 September1987 term,11Daviswas asked on cross-examinationwhether the "proposal the Company had on the tableSeptember 4th ha[d] the effective date and duration ofthe agreement?" and he - volunteered in his answer,"Yeah, it's September 5th, 1984, to September 5th, 1987,in contemplation of an acceptance at that time." Davis10,0n brief, counsel for Respondent asserts that art. 9 of the uniondraft"was not reviewed and initialed by Davis and Garner." The articleis not"initialed"because the two men made no changes in the typedcopy; whether it was `reviewed'?is not clear from the record.i iRespondent's brief states that these dateswere"submitted to theCharging Party at the initial bargaining session August 16, 1984," butthere is no evidence in the record to that effect.did not say whether this was his own opinion or whetherithad been the subject of discussion at the bargainingtable.12Respondent now contends that because no new agree-ment was reached by 5 September 1984, "the submittedcontract dates were effectively withdrawn" on that date.No precedent for this contention is cited. Respondent'sconstruction would mean that the complete contract pro-posal, first presented to the Union on 4 September, waseffectively intended to expire (or at least the durationclause thereof) the next day if not ratified by then. Butthis is contradicted by Noble's statements on 31 Octoberand 7 February that "the offer made on September 4th,1984,was not going to be changed one iota." It seemsclear from these statements that Respondent did not be-lieve-and certainly did not communicate to the Union-that the,effective dates of its proposal -had simply evapo-rated on 5 September)-4.WagesRespondent writes on brief that because, on 5 Septem-ber 1984, it implemented the proposed first-year-10-per-cent decrease, it expects the General Counsel to "suggest... that the Charging Party accepted Respondent's lastwage proposal and that the Respondent intended thewage proposal to have a September 5th anniversary datethroughout the term,'of the agreement." Respondent's ex-planation for the decrease effected- on 5 September isthat it believed it would have violated the law had it in-stituted a wage increase greater than the last one offeredto the Union.The General Counsel points out that on 3 September1985 Respondent also raised employee wages -by 5 per-cent, in consonance with its final offer. The GeneralCounsel goes on to argue that- "Respondent may hardlybe heard to assert that ,the parties had not reached agree-ment regarding effective dates, when it already had im-plemented the wage scale of its final offer, and when theUnion unequivocally accepted this final offer, with 'nostrings attached."'Ido not find much worth discussing here. The factthat Respondent's post-4 September 1984 changes in itswage scale tracked part of its original offer might havesome meaning in a case in which the issue presented is afactual dispute over whether one of the negotiating par-ties actually accepted the offer of the other. That is notthe question here, where the uncontroverted evidenceshows that Respondent made a full-fledged proposal12With only this evidence to rely on,Respondent's brief perches on ashm reed when it argues that the 5 September 1984 commencement date"was proposedonlyin the event an agreement was reached without awork stoppage."is InMercedes-Benz of NorthAmerica,258 NLRB 803(1981),cited byRespondent, the Board found that no -commencement date for the con-tract had ever been discussed and the parties "did not reach a meeting ofthe minds on that issue."Here, a commencement date had been offeredand was, eventually,accepted.That the acceptance cache after the pro-posed commencement date seems irrelevant,givenmy conclusion, asstated above, that Respondent could not sensibly have anticipated only a1-day life for its proposal and that it demonstrated so twice thereafter byNoble indicating that the offer was open and unaltered BURKART FOAM355never disavowed it, twice confirmed it, and the Union fi-nally accepted it.5.The withdrawal of recognitionAs shown above, by letter of 6 March 1985, Respond-ent, expressing a "good-faith doubt," withdrew recogni-tion from the Union as the collective-bargaining agent ofthe employees "[p]redicated upon the total fact situation,including but not,limited to the substantial number ofemployees requesting a decertification vote." Noble didnot further define the "total fact situation." Other "facts"mentioned in Noble's letter were: that the membershiphad rejected Respondent's "best and final offer" (Noble'slanguage) on 4 September and 10 February;`that at mem-bershipmeetings, substantial fines had been threatenedagainst resigned members who had crossed the picketline since 5 September (the record contains no direct evi-dence of such threats and Noble did not mention them inhis testimony); "last week the Company received noticethat in excess of 80 percent of Burkart's working em-ployees supported" a decertification petition;Noble's"reading" of the union constitution as requiring member-ship ratification of a "new 3-year agreement,"14 and arequest from the Union for information setting out thenames of current working employees, dividing them intocategories of replacements and exmembers.InDresser Industries,264 NLRB 1088, 1089 (1982), theBoard overruled earlier precedent and held that "themere filing of decertification petition will no longer re-quire or permit an employer from bargaining or execut-ing a, contract with an incumbent union." Even if Re-spondent here had something more of substance to relyon than "notice" that a decertification petition was asser-tedly "'supported',' by over 80 percent of "Burkart'sworking employees," 15 so as to bring it out from underone of the operative phrases inDresser("mere filing"), itwould not be clear that withdrawal of recognition couldbe permitted here. The Union accepted Respondent'soffer on 20 February; at that time, a fully developed bar-gaining agreement, albeit unsigned, came into being. AsNoble's 6 March letter seems to say that the Companydid not receive "notice" of the petition until "last week"(which would have been ' the week of 24 February-2March), it would have been, under prevailing law, toolate to withdraw recognition. SeeNLRB v. Burns Securi-ty Services,406 U.S. 272, 290 fn. 12 (1972);Pioneer InnAssociates v.NLRB,578 1F.2d 835, 838-839 (9th Cir.1978).In any event, aside from the filing of the decertifica-tion petition, there is in this record no basis for claiminga "reasonably grounded doubt of the Union's continuingmajority status."TerrellMachine Co.,113NLRB 1480,1481 (1969).16r4 The constitution was not offered in evidence.15 TheBoard holds that striking employees are also to be counted forpurposes of assessing the majoritystatus of a union.SandersonFarms, 271NLRB 1477, 1481 (1984).16 The complaint does not separately allege the 6 March withdrawalof recognition to be violative of the Act.In conclusion, I find that Respondent's contract offerwas outstanding and capable of acceptance on 20 Febru-ary 1985; that the Union did accept the offer on that day;and that by refusing thereafter to acknowledge its con-tractual commitment and to embody it in a writtenagreement,Respondent violated Section 8(a)(5) and(1).17III.THE REFUSAL TO FURNISH INFORMATION TO THEUNIONIn his letter of 20 February handed to Davis, Garnerrequested "a list of the names, addresses, phone numbersand seniority dates of the employees hired on or afterSeptember 4, 1984 . . .[and]a separate list of the em-ployees who returned to work during the strike settingforth the same information as well as the dates they re-turned to work . . . ." Garner explained that the infor-mation "is necessary so that my records can be completeof the people we represent." Finally, he requested thesome information about those employees "not put towork on Thursday, 21 February 1985, as well as thereason[s] they are not put back to work." In his letter of27 February, Garner repeated his request for these itemsand asked that they be supplied "immediately."Respondent's only reply to these requests is found inNoble's 6 March letter, which states:Your February 20 letter requests the reporting ofnames of current working employees, dividing theminto newly-hired employees and those strikers whohave resigned union membership and crossed thepicket line since September 5, 1984. The requestwould appear to have been made for the sole pur-pose of enabling Lodge 1076 to identify those re-signed'members it has consistently threatened todiscipline and fine. The Company will not partici-pate in that scheme, especially in the light of recentrulings by the NLRB finding such union conductunlawful.Noble's letter didnot addressthe other two categories ofinformation sought by Garner's 20' February letter. On18March, Garner replied to Noble and, about this par-ticular issue, wrote:[W]e simply asked for information that we are enti-tled to by law, and yourassertionthat our requestfor this information is to enable us to identify thosemembers who crossedthe picket line makes as littlesense as the rest of your letter. I assure you that weknow each and every one of the members whocrossed the picket line as well as when they crossedand when they finally, resigned from the Union. Wedid not ask for and do not need the., information forthat purpose. If that is your sole concern, let meassure you that we would accept; the information re-quested with everyone listed together so long as17 By its terms,the agreement will be subject to expiration on 5 Sep-tember 1987. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDyou give us their names,, addresses, phone numbersand dates of hire.18Garner and Local President Agnew testified, withoutcontradiction, that the Union has not been provided withthe information requested. byGarner's 20 Februaryletter.The Board has held that the names and addresses ofbargaining unit employees are presumptively relevant in-formation that an employer-must generally furnish to aunion on request.Armstrong World Industries,254 NLRB1239, 1244-1245 (1981). It has further expressly held thatunions are entitled to the names, addresses, and senioritydates of strike replacements as well as information relat-ing to the reasons for terminating strikers and relating totheir recall.Southern Florida Hotel Assn.,245 NLRB 561,591-592, 608 (1979);Georgetown Associates,235 NLRB485 (1978);Florida Steel Corp.,242 NLRB 1333 (1979).Presumably due to the foregoing authority, Respond-ent's brief makes but -a single argument in this area: that"[s]ince the inception of the strike, -the Charging Partythreatened to impose excessive fines and reinstatementfees on these individuals who had crossed the picketline" and thus Respondent was excused from releasinginformation about the exmembers "to -protect its employ-ees, from harassment by the Charging Party." It shouldfirst be noted that the only testimony in the record thateven remotely has a tendency to show either that theUnion actually did "threaten to impose excessive finesand reinstatement fees" on former members who workedmanagement -had so heard, is found in Noble's 6 Marchletter,which, as set out above, alludes to a belief thatthis portion of the request was,aimed at "identify[ing]those, resigned members it has consistently threatened todiscipline ,and fine."Thus, Respondent has provided no evidence at all thatithad a basis for a, good-faith belief that, the Union in-tended to ."harass" the resigned members. Moreover, asthe Court of Appeals for the Second Circuit stated inUnited Aircraft Corp. v.NLRB,434 F.2d 1198, 1207 (2dCir. 1970), "In determining whether a disclosure of ad-dresses to a union violates the employees' right of priva-cy, the crucial factor appears to, be the likelihood of aclear and present danger to the employees involved."The only "clear and present danger" that Respondenteven speculates on is an attempt by the Union to fine re-signedmembers who worked during the strike and, atthe time in question;, the ability of, the Union to do sowas very much in doubt. See,Machinists Local 1414(Neufeld Porsche Audi),270 NLRB 1330 (1984).The Union's request for information about a separatelistof the employees who returned to work seems, atfirst, a curiosity, but further conjecture affords legitimateexplanation -aside from Respondent's assertion that "areasonableman would necessarily conclude that theCharging Party Wanted a separate list of former membersin order to carry,out its previous threat to fine these in-dividuals." It is just as plausible that the Union simply18While Garner did not here refer, to "seniority dates," it wouldappear that "dates of hire"was meantto convey the same thought.wanted current information about those' employees withwhom it had not had contact for several ' months andwhom it still represented even though they might haveresigned their union membership.The only reservation I have here relates to-the Union'srequest for the "dates they returned to work." As shownabove, Garner subsequently wrote Noble; on 18 March,that he was not, trying to identify those members whohad crossed the picket line: "I assure you that we knoweach and every one of the members who crossed thepicket line as well as when they cross and when they fi-nally resigned from the Union. We did not ask and didnot need the information for that purpose-" Acceptingthat statement at face value, I must conclude that theUnion had no need for the information sought in the 20February letter regarding "the dates [the returning em-ployees] returned to work." Otherwise, I conclude thatRespondent violated Section 8(a)(5) of the Act by nottimely furnishing the information requested by the Unionin its 20 February letter.IV. THE ALLEGED UNFAIR LABOR PRACTICE STRIKERespondent's unlawful refusal to commit its acceptedproposal to writing unquestionably converted the eco-nomic strike into an unfair labor strike. On 22 February,the Union changed its picket signs from "On Strike Ma-chinist'sUnion 1076" to "Employer Has Refused ToSign The Agreed Upon Contract" In doing so, theUnion acted rather hastily, as both Garner and Davis tes-tified that on Wednesday, 20 February, Davis did notsay that Respondent was 'refusing to sign the agreement.-Given that the contract neededsome typing revision andthe parties needed to arrange'a'date for signing, it wouldseem that a reasonable time for concluding that Respond-ent's refusal became effective was Monday, 25 February.I shall adopt that date as the one on which-the conver-sion of the strike legally occurred.CONCLUSIONS OF LAW1.The Respondent is an employer -engaged in com-merce within the meaning of'Section 2(2),`(6), and (7) ofthe Act.--`2.The Charging Party- i& a labor organization withinthe meaning of Section (5) of the Act.3.All production and maintenance and inspection em-ployees ' employed" at Respondent's Cairo, Illinois plant,excluding office employees, professional employees,, labo-ratory technicians, salaried chemists, superintendents,plant protection employees, executives, department fore-men, -and other supervisors with authority to hire, pro-mote, discipline, or otherwise effect changes in the statusof employees or effectively recommend such, action, con-stitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of, theAct.4.The Charging Party is, and has been at all materialtimes, the collective-bargaining representative of the em-ployees in the aforesaid appropriate unit within themeaning of Section 9(a) of the Act.5.By after 20 February 1985, refusing to acknowledgeand reduce to writing the collective-bargaining agree- BURKART FOAM'went reached on 20 February 1985 by virtue of theCharging -Party's acceptance of Respondent's outstandingcontract offer on that date, Respondent violated Section8(a)(5) and (1) of the Act.6.By about 25 February'1985, and thereafter, refusingto furnish to the Charging Party thenames,addresses,telephone numbers, and seniority dates of allunit em-ployees hired about 25 February 1985and, thereafter, re-fusing to furnish to the Charging Party the following in-formation: the names,addresses, telephone numbers, andseniority dates of (1) all unit employees hired on or after4 September 1984, (2) all employees who ,returned towork during the strike that commenced on 5 September1984, and (3) all employees not returned to, work on 21February 1985, as well as thereasons' they were not re-turned to work, Respondent violated Section 8(a)(5) and(1) o'of the Act.7.The strike in which the employees of Respondent inthe' appropriatebargainingunitwere engaged from 5September 1984 was prolonged by Respondent's unfairlabor practices effective about 25 February 1985, andwas thean unfairlabor practice strike.8.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.9.Other than as concluded above, Respondent has notviolated the At as alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair ]labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action found necessary to effectuate the pur-poses and policies of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the --Act - by failing and refusing to execute inwriting an agreement reached with the Union, I shallrecommend that Respondent be ordered to cease anddesist therefromand signthe agreement forthwith, if theUnion so desires.H. J. Heinz Co. v NLRB,311 U.S. 514(1941). It shall be recommended further that Respondentbe required to give effect to the terms of the agreementretroactive to 20 February 1985, the date the agreementbecame effective, and that employees shall be madewhole for losses they may have suffered by reason of thefailure to honor and sign the agreement since that date.Backpay shall be reduced by interimearnings andcomputed on a quarterlybasis asprescribed inF.W.Woolworth Co.,90 NLRB 289 (1950), and all monetaryredress, including backpay, shall bear interest as author-ized byFlorida Steel Corp.,230 NLRB 651 (1977). SeegenerallyIsis Plumbing Co.,138 NLRB 716 (1962).Having also concluded that Respondent acted unlaw-fully by refusing to furnish to the Unioncertaininforma-tion, I shall recommend that it-be required to make suchinformation available to the Union, if the Union still sodesires, in as current a form as the Union requests (withthe exception, as discussed above, of the times at whichmembers and/or former members crossed the picket line;this exception does not, however, also allow Respondentto omit the other requested data about these individuals).357Although I have concluded above that the strike wasconverted into an unfair labor practices strike about 25February 1985, the complaint and the record give no in-dication that any unfair labor practice strikers werethereafter denied reinstatement rights. I shall, however,include in the recommended Order a provision coveringsuch a possibility, and any remedial relief required shallbe based on the traditional remedy exemplified bySan-derson Farms,supra, 271 NLRB at 1482. "On the foregoing findings of fact and conclusions oflaw, I issue the following recommended' 9ORDERThe Respondent, Burkart Foam, Inc., Cairo,Illinois,its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing, to bargain collectively with District 111,Lodge 1076, International Association of Machinists andAerospace Workers, AFL-CIO (the Union), as the col-lective-bargaining representative of the employees in thefollowing unit, by refusing to execute in writing and tohonor the bargaining agreement consummated on 20February 1985:All production and maintenance and inspection em-ployees employed at Respondent's Cairo, Illinoisplant, excluding office employees, professional em-ployees, laboratory technicians, salaried chemists,superintendents, plant protection employees, execu-tives,department foremen, and other supervisorswith authority to hire, promote, discipline or other-wise effect changes in the status of employees or ef-fectively recommend such action,(b)Refusing to furnish to the Union information towhich it is entitled by law.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request of the Union, execute in writing andgive effect to the 20 February 1985 collective-bargainingagreement referred to above.(b) Offer, on application, to all the employees engagedin an unfair labor practice strike, who were not perma-nently replaced while economic strikers, reinstatement totheir former jobs or, if those jobs no longerexist, to sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, discharging, ifnecessary, any replacements hired on or after 25 Febru-ary 1985, when the economic strike was converted intoan unfair labor practice strike.(c)Make each of the employees whole for any loss ofearnings they may have suffered by reason of Respond-ent's failure to sign and give effect to the 20 ]February19 If no exceptions are filed as provided by Sec 1102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1985 bargaining agreement, and of its failure, if any, toreinstate them, on application, in the manner set forth inthe, remedy section of this decision.(d)Make available to the Union, on its request, the in-formation it sought on 20 February 1985, as delimited inthis decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay and other sumsdue under the terms of this Order.(f)Post at its plant in Cairo, Illinois, copies of the at-tached noticemarked "Appendix."20 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that all other allegations ofthe complaint as to which no violations have been foundare dismissed.20 If this Order is enforced by a judgment of a Umted States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read"Posted Pursuant to a Judgment ofthe Umted States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutual aidor protec-tionTo choosenot to engagein any of these protect-ed concerted activities.WE WILL NOT refuse to bargain collectively with Dis-trict 111, Lodge 1076, International Association of Ma-chinistsand Aerospace Workers, AFL-CIO (the Union)as the collective-bargaining representative of the employ-ees in the unit described below, by refusing to execute inwriting and to honor the bargaining agreement consu-mated on 20 February 1985;All production and maintenance and inspection em-ployees employed at Respondent's Cairo, Illiniosplant, excluding office employees, professional em-ployees, laboratory technicians, salaried chemists,superintendents, plant protection employees, execu-tives,department foremen, and other supervisorswith authority to hire, promote, discipline or other-wise effect changes in the status of employees or ef-fectively recommend such action.WE WILL NOT refuse to furnish to the Union informa-tion to which it is entitled by law.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on the request of the Union, execute inwriting and give retroactive effect to the 20 February1985 bargaining agreement.WE WILL offer, on application, to- all our employeesengaged in an unfair labor practice strike, who were notpermanently replaced while economic strikers, reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, dis-charging if necessary any'replacement hired on or after25 February 1985, when the economic strike was con-verted intoan unfairlabor practice strike.WE WILL make each of the employees whole for anyloss of earnings they may have suffered by reason of thefailure of the Company to sign and give ' effect to the 20February 1985 bargaining agreement, and its failure, ifany, to reinstate them, on' application, plus interest.BURKART FOAM, INC.